Name: Commission Regulation (EEC) No 2597/80 of 9 October 1980 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 267/22 Official Journal of the European Communities 10 . 10 . 80 COMMISSION REGULATION (EEC) No 2597/80 of 9 October 1980 altering the export refunds on milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( ! ), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 2447/80 (3 ) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2447/80 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein ; HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regula ­ tion (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EEC) No 2447/80 , are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 10 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 October 1980 . For the Commission Finn GUNDELACH Vice-President (1 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 204, 28 . 7 . 1978 , p . 6 . (3 ) OJ No L 253, 26 . 9 . 1980 , p . 10 . 10 . 10 . 80 Official Journal of the European Communities No L 267/23 ANNEX to the Commission Regulation of 9 October 1980 altering the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 Cheese and curd (6) : ex A. Emmentaler and Gruyere , not grated or powdered : II . Other : ( 1 ) Pieces packed in vacuum or in inert gas , of a net weight of less than 7-5 kg For exports to :  Zone D, Ceuta, Melilla and Andorra  Zone E  Canada  Liechtenstein and Switzerland  Austria  Other destinations 3800 40 16-58 68 00 89-82 23-03 108-44 (6) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes .